Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 1 of 27




                    Exhibit A
        Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 2 of 27



“BLM Director” Duties or Functions Under Statute 1:


    1. Federal Land Policy and Management Act
43 U.S.C. §1731(a), Director; appointment, qualifications, functions, and duties (“ The
Bureau of Land Management established by Reorganization Plan Numbered 3, of 1946 shall
have as its head a Director. Appointments to the position of Director shall hereafter be made by
the President, by and with the advice and consent of the Senate. The Director of the Bureau shall
have a broad background and substantial experience in public land and natural resource
management. He shall carry out such functions and shall perform such duties as the Secretary
may prescribe with respect to the management of lands and resources under his jurisdiction
according to the applicable provisions of this Act and any other applicable law.”)
43 US.C. § 1721(a)-(b), Conveyances of public lands to States, local governments, etc.
((a)“The Secretary is authorized to convey to States or their political subdivisions under the
Recreation and Public Purposes Act (44 Stat. 741 as amended; 43 U.S.C. § 869 et seq.), as
amended, but without regard to the acreage limitations contained therein, unsurveyed islands
determined by the Secretary to be public lands of the United States. The conveyance of any such
island may be made without survey: Provided, however, That such island may be surveyed at the
request of the applicant State or its political subdivision if such State or subdivision donates
money or services to the Secretary for such survey, the Secretary accepts such money or
services, and such services are conducted pursuant to criteria established by the Director of the
Bureau of Land Management. Any such island so surveyed shall not be conveyed without
approval of such survey by the Secretary prior to the conveyance.”); ((b)(1) “The Secretary is
authorized to convey to States and their political subdivisions under the Recreation and Public
Purposes Act [43 U.S.C. §A. §§ 869 to 869-4], but without regard to the acreage limitations
contained therein, lands other than islands determined by him after survey to be public lands of
the United States erroneously or fraudulently omitted from the original surveys (hereinafter
referred to as “omitted lands”). Any such conveyance shall not be made without a
survey: Provided, That the prospective recipient may donate money or services to the Secretary
for the surveying necessary prior to conveyance if the Secretary accepts such money or services,
such services are conducted pursuant to criteria established by the Director of the Bureau of
Land Management, and such survey is approved by the Secretary prior to the conveyance.”)
43 US.C. § 1783(a), Yaquina Head Outstanding Natural Area, (“In order to protect the
unique scenic, scientific, educational, and recreational values of certain lands in and around
Yaquina Head, in Lincoln County, Oregon, there is hereby established, subject to valid existing
rights, the Yaquina Head Outstanding Natural Area (hereinafter referred to as the “area”). The
boundaries of the area are those shown on the map entitled “Yaquina Head Area”, dated July
1979, which shall be on file and available for public inspection in the Office of the Director,

1
 This list was compiled by searching the current United States Code and relevant Code of Federal Regulations
(CFR) sections, as well as recent Public Laws that may not have been codified, for references to the Bureau of Land
Management Director.

                                                         1
       Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 3 of 27



Bureau of Land Management, United States Department of the Interior, and the State Office of
the Bureau of Land Management in the State of Oregon.”)
43 U.S.C. § 1785(b)(4), (d) Fossil Forest Research Natural Area, ((b)(4)“The map and legal
description shall be on file and available for public inspection in the Office of the Director of the
Bureau of Land Management, Department of the Interior.”); ((d) “Not later than 3 full fiscal
years after November 12, 1996, the Secretary of the Interior, acting through the Director of the
Bureau of Land Management, shall develop a baseline inventory of all categories of fossil
resources within the Area. After the inventory is developed, the Secretary shall conduct
monitoring surveys at intervals specified in the management plan developed for the Area in
accordance with subsection (e) of this section.”)
43 U.S.C. § 1786(c)(2) Piedras Blancas Historic Light Station (“The boundaries of the
Outstanding Natural Area as those shown on the map entitled “Piedras Blancas Historic Light
Station: Outstanding Natural Area”, dated May 5, 2004, which shall be on file and available for
public inspection in the Office of the Director, Bureau of Land Management, United States
Department of the Interior, and the State office of the Bureau of Land Management in the State
of California.”)


    2. Public Law 111-11. Omnibus Public Land Management Act of 2009
SEC. 1982(a)(2) Transfer of Land Into Trust For the Shivwits Band of Paiute Indians.
(“SURVEY.—Not later than 180 days after the date of enactment of this Act, the Secretary,
acting through the Director of the Bureau of Land Management, shall complete a survey of
Parcel A to establish the boundary of Parcel A.”)
Subtitle C—Fort Stanton-Snowy River Cave National Conservation Area; SEC. 2201(3)
Definitions. (“The term ‘‘Secretary’’ means the Secretary of the Interior, acting through the
Director of the Bureau of Land Management.”)

SEC. 2603(a)(5) Nevada Cancer Institute Land Conveyance. (“The term ‘‘Secretary’’ means
the Secretary of the Interior, acting through the Director of the Bureau of Land Management).

SEC. 2604(a)(2) Turnabout Ranch Land Conveyance, Utah. (“MAP.—The term ‘‘map’’
means the map entitled ‘‘Turnabout Ranch Conveyance’’ dated May 12, 2006, and on file in the
office of the Director of the Bureau of Land Management.”)

SEC. 2607(a) Twin Falls, Idaho, Land Conveyance. (“CONVEYANCE.—As soon as
practicable after the date of enactment of this Act, the Secretary of the Interior, acting through
the Director of the Bureau of Land Management, shall convey to the city of Twin Falls, Idaho,
subject to valid existing rights, without consideration, all right, title, and interest of the United
States in and to the 4 parcels of land described in subsection (b).”)




                                                   2
       Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 4 of 27



SEC. 3101 (a)(1) Wildland Firefighter Safety. (“the Secretary of the Interior, acting through
the Directors of the Bureau of Land Management, the United States Fish and Wildlife Service,
the National Park Service, and the Bureau of Indian Affairs”)


   3. Public Law 116-9 John D. Dingell, Jr. Conservation, Management, and Recreation
      Act

SEC. 1116 (d)(1) Technical Corrections to Certain Laws Relating to Federal Land in the
State of Nevada. (“IN GENERAL.—The Secretary, acting through the Director of the Bureau of
Land Management, may issue a corrective patent for the 7,548 acres of land in Lincoln County,
Nevada, depicted on the map prepared by the Bureau of Land Management entitled ‘‘Proposed
Lincoln County Land Reconfiguration’’ and dated January 28, 2016.”)

SEC. 1120(a)(4) Red River Gradient Boundary Survey. (“SECRETARY.—The term
‘‘Secretary’’ means the Secretary, acting through the Director of the Bureau of Land
Management.”)

SEC. 1121(c)(2)(A) San Juan County Settlement Implementation. “IN GENERAL.—Subject
to valid existing rights, the Wilderness shall be administered by the Director of the Bureau of
Land Management in accordance with this subsection and the Wilderness Act (16 U.S.C. § 1131
et seq.), except that any reference in that Act to the effective date of that Act shall be considered
to be a reference to the date of enactment of this Act.”);

SEC. 1121(d)(2) San Juan County Settlement Implementation. “ADMINISTRATION.—
Subject to valid existing rights, the land designated as wilderness by paragraph (1) shall be
administered by the Director of the Bureau of Land Management (referred to in this subsection
as the ‘‘Director’’), in accordance with—…”)

SEC. 1201(b)(11)(D)(iv)(II)(aa) Organ Mountains-Desert Peaks Conservation. (“under the
jurisdiction of the Director of the Bureau of Land Management…”)

SEC. 714(a)(6). Prohibited Uses of Acquired, Donated, and Conservation Land.
(“SECRETARY.—The term ‘Secretary’ means the Secretary, acting through the Director of the
Bureau of Land Management.”)

SEC. 4105(a)(1)(A)(iii) Identifying Opportunities for Recreation, Hunting, and Fishing on
Federal Land. (“[t]he term Secretary means… the Director of the Bureau of Land
Management…)

SEC. 9001(a)(3)(A)(iii) Every Kid Outdoors Act. ([t]he term Secretaries means… the Director
of the Bureau of Land Management…”)


   4. National Conservation Lands



                                                  3
       Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 5 of 27



16 U.S.C. § 410ii-5(e), Chaco Culture Historical Park (“Within three complete fiscal years
from December 19, 1980, the Secretary shall transmit to the Committee on Interior and Insular
Affairs of the United States House of Representatives and the Committee on Energy and Natural
Resources of the United States Senate, a general management plan for the identification,
research, and protection of the park, pursuant to the provisions of section 100502 of title 54, to
be developed by the Director, National Park Service, in consultation with the Directors, Bureau
of Land Management and Bureau of Indian Affairs and the Governor, State of New Mexico, and
a joint management plan for the identification, research, and protection of the archeological
protection sites, to be developed by the Director, National Park Service, in consultation and
concurrence with the Directors, Bureau of Land Management and Bureau of Indian Affairs, and
the Governor, State of New Mexico.”)
16 U.S.C. § 460yyy, Fort Stanton-Snowy River Cave NCA. (“The term “Secretary” means the
Secretary of the Interior, acting through the Director of the Bureau of Land Management.”)
16 U.S.C. § 460ccc-2, Red Rock Canyon NCA. (“The Secretary, acting through the Director of
the Bureau of Land Management, shall, subject to valid existing rights, manage the conservation
area to conserve, protect, and enhance the resources described in section 460ccc-1 of this
title. . . .”)
16 U.S.C. § 460iii-3(c), Morley Nelson Snake River Birds of Prey NCA. (“The Secretary,
acting through the Director of the Bureau of Land Management, is authorized to establish . . . a
visitors center.”)
16 U.S.C. § 460mmm-1, Mcinnis Canyons NCA. (“The term “Secretary” means the Secretary
of the Interior, acting through the Director of the Bureau of Land Management.”)
16 U.S.C. § 460uu-41(b), El Malpais National Monument and Conservation Area. (“ . . . the
Secretary, acting through the Director of the Bureau of Land Management, shall manage the
lands within the WSA so as to maintain their potential for inclusion within the National
Wilderness Preservation System.”)


   5. Stewardship Contracting
16 U.S.C. §6591c(b), Stewardship end result contracting projects. (“The Chief and the
Director, via agreement or contract as appropriate, may enter into stewardship contracting
projects with private persons or other public or private entities to perform services to achieve
land management goals for the national forests and the public lands that meet local and rural
community needs.”)


   6. Survey
18 U.S.C. § 1859, Surveys interrupted. (“Whoever, by threats or force, interrupts, hinders, or
prevents the surveying of the public lands, or of any private land claim which has been or may be

                                                 4
       Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 6 of 27



confirmed by the United States, by the persons authorized to survey the same in conformity with
the instructions of the Director of the Bureau of Land Management, shall be fined under this title
or imprisoned not more than three years, or both.”)


   7. Mineral Lands and Mining
30 U.S.C. § 30, Adverse claims; oath of claimants; requisites; waiver; stay of land office
proceedings; judicial determination of right of possession; successful claimants' filing of
judgment roll, certificate of labor, and description of claim in land office, and acreage and
fee payments; issuance of patents for entire or partial claims upon certification of land
office proceedings and judgment roll; alienation of patent title. (“ . . . file a certified copy of
the judgment roll with the register of the land office, together with the certificate of the Director
of the Bureau of Land Management that the requisite amount of labor has been expended or
improvements made thereon, and the description required in other cases, and shall pay to the
register $5 per acre for his claim, together with the proper fees, whereupon the whole
proceedings and the judgment roll shall be certified by the register to the Director of the Bureau
of Land Management, and a patent shall issue thereon for the claim, or such portion thereof as
the applicant shall appear, from the decision of the court, to rightly possess. If it appears from the
decision of the court that several parties are entitled to separate and different portions of the
claim, each party may pay for his portion of the claim, with the proper fees, and file the
certificate and description by the Director of the Bureau of Land Management whereupon the
register shall certify the proceedings and judgment roll to the Director of the Bureau of Land
Management, as in the preceding case, and patents shall issue to the several parties according to
their respective rights.”)
30 U.S.C. § 34, Description of vein claims on surveyed and unsurveyed lands; monuments
on ground to govern conflicting calls (“The description of vein or lode claims upon surveyed
lands shall designate the location of the claims with reference to the lines of the public survey,
but need not conform therewith; but where patents have been or shall be issued for claims upon
unsurveyed lands, the Director of the Bureau of Land Management in extending the public
survey, shall adjust the same to the boundaries of said patented claims so as in no case to
interfere with or change the true location of such claims as they are officially established upon
the ground. Where patents have issued for mineral lands, those lands only shall be segregated
and shall be deemed to be patented which are bounded by the lines actually marked, defined, and
established upon the ground by the monuments of the official survey upon which the patent grant
is based, and the Director of the Bureau of Land Management in executing subsequent patent
surveys, whether upon surveyed or unsurveyed lands, shall be governed accordingly. The said
monuments shall at all times constitute the highest authority as to what land is patented, and in
case of any conflict between the said monuments of such patented claims and the descriptions of
said claims in the patents issued therefor the monuments on the ground shall govern, and
erroneous or inconsistent descriptions or calls in the patent descriptions shall give way thereto.”)



                                                  5
       Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 7 of 27



30 U.S.C. § 39, Surveyors of mining claims. (“The Director of the Bureau of Land
Management may appoint in each land district containing mineral lands as many competent
surveyors as shall apply for appointment to survey mining claims. The expenses of the survey of
vein or lode claims, and the survey and subdivision of placer claims into smaller quantities than
one hundred and sixty acres, together with the cost of publication of notices, shall be paid by the
applicants, and they shall be at liberty to obtain the same at the most reasonable rates, and they
shall also be at liberty to employ any United States deputy surveyor to make the survey. The
Director of the Bureau of Land Management shall also have power to establish the maximum
charges for surveys and publication of notices under sections 21, 22 to 24, 26 to 28, 29, 30, 33 to
48, 50 to 52, 71 to 76 of this title and section 661 of Title 43; and, in case of excessive charges
for publication, he may designate any newspaper published in a land district where mines are
situated for the publication of mining notices in such district, and fix the rates to be charged by
such paper; and, to the end that the Director may be fully informed on the subject, each applicant
shall file with the register a sworn statement of all charges and fees paid by such applicant for
publication and surveys, together with all fees and money paid the register of the land office,
which statement shall be transmitted, with the other papers in the case, to the Director of the
Bureau of Land Management.”)
30 U.S.C. § 75, Conflicting claims upon coal lands; rules and regulations. (“In case of
conflicting claims upon coal lands where the improvements shall be commenced, after the third
day of March, 1873, priority of possession and improvement, followed by proper filing and
continued good faith, shall determine the preference right to purchase. And also where
improvements have already been made prior to the third day of March, 1873, division of the land
claimed may be made by legal subdivisions, to include, as near as may be, the valuable
improvements of the respective parties. The Director of the Bureau of Land Management is
authorized to issue all needful rules and regulations for carrying into effect the provisions of this
section and sections 71 to 74 of this title.”)
30 U.S.C. § 34 Description of vein claims on surveyed and unsurveyed lands; monuments
on ground to govern conflicting calls. (“The description of vein or lode claims upon surveyed
lands shall designate the location of the claims with reference to the lines of the public survey,
but need not conform therewith; but where patents have been or shall be issued for claims upon
unsurveyed lands, the Director of the Bureau of Land Management in extending the public
survey, shall adjust the same to the boundaries of said patented claims so as in no case to
interfere with or change the true location of such claims as they are officially established upon
the ground. Where patents have issued for mineral lands, those lands only shall be segregated
and shall be deemed to be patented which are bounded by the lines actually marked, defined, and
established upon the ground by the monuments of the official survey upon which the patent grant
is based, and the Director of the Bureau of Land Management in executing subsequent patent
surveys, whether upon surveyed or unsurveyed lands, shall be governed accordingly. The said
monuments shall at all times constitute the highest authority as to what land is patented, and in
case of any conflict between the said monuments of such patented claims and the descriptions of
said claims in the patents issued therefor the monuments on the ground shall govern, and
erroneous or inconsistent descriptions or calls in the patent descriptions shall give way thereto.”)

                                                  6
        Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 8 of 27



30 U.S.C. § 39 Surveyors of mining claims. (“The Director of the Bureau of Land Management
may appoint in each land district containing mineral lands as many competent surveyors as shall
apply for appointment to survey mining claims. The expenses of the survey of vein or lode
claims, and the survey and subdivision of placer claims into smaller quantities than one hundred
and sixty acres, together with the cost of publication of notices, shall be paid by the applicants,
and they shall be at liberty to obtain the same at the most reasonable rates, and they shall also be
at liberty to employ any United States deputy surveyor to make the survey. The Director of the
Bureau of Land Management shall also have power to establish the maximum charges for
surveys and publication of notices under sections 21, 22 to 24, 26 to 28, 29, 30, 33 to 48, 50 to
52, 71 to 76 of this title and section 661 of Title 43; and, in case of excessive charges for
publication, he may designate any newspaper published in a land district where mines are
situated for the publication of mining notices in such district, and fix the rates to be charged by
such paper; and, to the end that the Director may be fully informed on the subject, each applicant
shall file with the register a sworn statement of all charges and fees paid by such applicant for
publication and surveys, together with all fees and money paid the register of the land office,
which statement shall be transmitted, with the other papers in the case, to the Director of the
Bureau of Land Management.”) 2
30 U.S.C. § 2002 (10), Methane Hydrate Research and Development. Definitions. (“The term
“Secretary of the Interior” means the Secretary of the Interior, acting through the Director of the
United States Geological Survey, the Director of the Bureau of Land Management, and the
Director of the Minerals Management Service.”)


    8. Oregon and California Railroad Lands
43 U.S.C. §2606(a), Oregon and California Railroad revested lands and Coos Bay Wagon
Road reconveyed lands. (“Notwithstanding any other provision of law, with respect to the
Oregon and California Railroad grant land revested in the United States by the Act of June 9,
1916 (39 Stat. 218, chapter 137), and the Coos Bay Wagon Road grant land reconveyed to the
United States by the first section of the Act of February 26, 1919 (40 Stat. 1179, chapter 47), that
is managed under the Act of August 28, 1937 (43 U.S.C. 2601 et seq.), the Secretary of the
Interior, acting through the Director of the Bureau of Land Management, shall not be required to
engage in consultation under any law (including section 7 of Public Law 93-205 (16 U.S.C.
1536) and section 402.16 of title 50, Code of Federal Regulations (or a successor regulation)),
with respect to-- (1) the listing of a species as threatened or endangered, or a designation of
critical habitat, pursuant to Public Law 93-205 (16 U.S.C. 1531 et seq.), if a land use plan has
been adopted by the Secretary of the Interior as of the date of listing or designation; and (2) any
provision of a land use plan adopted as described in paragraph (1).”)



2
 Note that under the Departmental Manual, the Director may exercise the authority of the ASLMM to sign mineral
entry final certificates and patents under the Mining Law, and the Director may not redelegate that authority. 235
DM 1.

                                                         7
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 9 of 27



   9. Recreation and Public Purposes Act
43 U.S.C. §1721(a), Conveyances of public lands to States, local governments, etc.
(“Unsurveyed islands; authorization and limitations on authority. The Secretary is authorized to
convey to States or their political subdivisions under the Recreation and Public Purposes Act (44
Stat. 741 as amended; 43 U.S.C. 869 et seq.), as amended, but without regard to the acreage
limitations contained therein, unsurveyed islands determined by the Secretary to be public lands
of the United States. The conveyance of any such island may be made without survey: Provided,
however, That such island may be surveyed at the request of the applicant State or its political
subdivision if such State or subdivision donates money or services to the Secretary for such
survey, the Secretary accepts such money or services, and such services are conducted pursuant
to criteria established by the Director of the Bureau of Land Management. Any such island so
surveyed shall not be conveyed without approval of such survey by the Secretary prior to the
conveyance.”)


   10. Bureau of Land Management Foundation
43 U.S.C. §1748c(c)(1)(B)(ii), Bureau of Land Management Foundation. (“The Director of
the Bureau of Land Management shall be an ex-officio, nonvoting member of the Board.”)


   11. Helium
50 U.S.C. § 167m(b), Definitions. (“Not later than 90 days after October 2, 2013, to provide the
market with appropriate and timely information affecting the helium resource, the Director of the
Bureau of Land Management shall establish a timely and public reporting process to provide data
that affects the helium industry, including-- (1) annual maintenance schedules and quarterly
updates, that shall include-- (A) the date and duration of planned shutdowns of the Federal
Helium Pipeline; (B) the nature of work to be undertaken on the Federal Helium System,
whether routine, extended, or extraordinary; (C) the anticipated impact of the work on the helium
supply; (D) the efforts being made to minimize any impact on the supply chain; and (E) any
concerns regarding maintenance of the Federal Helium Pipeline, including the pressure of the
pipeline or deviation from normal operation of the pipeline; (2) for each unplanned outage, a
description of-- (A) the beginning of the outage; (B) the expected duration of the outage; (C) the
nature of the problem; (D) the estimated impact on helium supply; (E) a plan to correct
problems, including an estimate of the potential timeframe for correction and the likelihood of
plan success within the timeframe; (F) efforts to minimize negative impacts on the helium supply
chain; and (G) updates on repair status and the anticipated online date; (3) monthly summaries of
meetings and communications between the Bureau of Land Management and the Cliffside
Refiners Limited Partnership, including a list of participants and an indication of any actions
taken as a result of the meetings or communications; and (4) current predictions of the lifespan of
the Federal Helium System, including how much longer the crude helium supply will be



                                                8
     Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 10 of 27



available based on current and forecasted demand and the projected maximum production
capacity of the Federal Helium System for the following fiscal year.”)




                                             9
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 11 of 27



BLM Director Duties or Functions Under Regulations


   1. Oil and Gas
43 C.F.R. § 3120.3 Nomination Process (“The Director may elect to implement the provisions
contained in §§ 3120.3–1 through 3120.3–7 of this title after review of any comments received
during a period of not less than 30 days following publication in the Federal Register of notice
that implementation of those sections is being considered.”)
43 C.F.R. § 3120.3-1 Competitive Leases, General (“The Director may elect to accept
nominations requiring submission of the national minimum acceptable bid, as set forth in this
section, as part of the competitive process required by the act, or elect to accept informal
expressions of interest. A List of Lands Available for Competitive Nominations may be posted in
accordance with § 3120.4 of this title, and nominations in response to this list shall be made in
accordance with instructions contained therein and on a form approved by the Director. Those
parcels receiving nominations shall be included in a Notice of Competitive Lease Sale, unless the
parcel is withdrawn by the Bureau.”)
Onshore Oil and Gas Operations
43 C.F.R. § 3160.0-2, Policy (“The regulations in this part are administered under the direction
of the Director of the Bureau of Land Management; except that as to lands within naval
petroleum reserves, they shall be administered under such official as the Secretary of Energy
shall designate.”)
43 C.F.R. § 3164.1(a), Onshore Oil and Gas Orders (“The Director is authorized to issue
Onshore Oil and Gas Orders when necessary to implement and supplement the regulations in this
part. All orders will be published in the Federal Register both for public comment and in final
form.”)
Onshore Oil and Gas Unit Agreements
43 C.F.R. § 3180.0-2, Policy (“Subject to the supervisory authority of the Secretary of the
Interior, the administration of the regulations in this part shall be under the jurisdiction of the
authorized officer. In the exercise of his/her discretion, the authorized officer shall be subject to
the direction and supervisory authority of the Director, Bureau of Land Management, who may
exercise the jurisdiction of the authorized officer.”)
Delegation of Inspection and Enforcement Authority
43 C.F.R. § 3191.1-1, Petition (“The Governor or other authorized official of any eligible State
may request in writing that the Director delegate all or part of his/her authority and responsibility
for inspection, enforcement and investigation on oil and gas leases on Federal lands within the
State and on Indian lands within the State where the affected Indian tribe or Indian allottee has
given written permission for such inspection, enforcement and investigation. Requests by a State


                                                  10
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 12 of 27



for delegation of other activities may be granted by the Director with the approval of the
Secretary.”)
43 C.F.R. § 3191.1-3, Action Upon Petition (“Upon request for a delegation of authority, the
Director shall determine if…”)
43 C.F.R. § 3191.2(a), (h), (i), Terms of Delegation (“(a) Delegations shall be continuing,
contingent upon available funding, providing that there is an annual finding by the Director that
the provisions of the delegation and the mineral leasing laws are still being carried out and that
the requirements of § 3191.1–3 (a), (b) and (c)of this title are still in effect.); (”(h)The Director
reserves the right to make inspections on Federal and Indian leases inspected by a State under
this subpart for the purpose of evaluating the manner in which the delegation is being carried
out.”); (“(i) The Director reserves the right to act independently to carry out his/her
responsibilities under the law.”)
43 C.F.R. § 3191.3-1(b),(c),(d),(e), Termination (“(b)The Director may revoke a delegation if it
is determined that the State has failed to meet the minimum standards for complying with the
delegated authority.”); (“(c) Prior to any action to revoke a delegation, the Director shall notify
the State in writing of the deficiencies in the program leading to such revocation.”); (“(d)Upon
notification of intent to revoke a delegation, the State shall have 30 days to respond with a plan
to correct the cited deficiencies. If the Director determines that the plan of correction is
acceptable, the Director shall then approve the plan and specify the timeframe within which the
cited deficiencies shall be corrected.”);(“(e) In the event the Director makes a determination to
revoke a delegation of authority, the State shall be provided an opportunity for a hearing prior to
final action.”)
43 C.F.R. § 3191.3-2(a), (b)(2), Reinstatement (“(a) For a delegation terminated by mutual
consent under § 3191.3–1(a) of this title, the State shall apply for reinstatement by filing a
petition with the Director, who shall determine whether such reinstatement should be
granted.);(“(b) For a delegation of authority revoked by the Director, the State shall file a petition
requesting reinstatement. In applying for reinstatement, the State shall provide written evidence
that it has remedied all defects for which the delegation was revoked and that it is fully capable
of resuming the activities carried out under the delegation. Upon receipt of the petition, the
following actions shall be taken… (2) The Director shall review the petition and the
recommendation of the authorized officer and may approve the reinstatement of a delegation
upon a determination that the findings of the authorized officer are acceptable.”)
43 C.F.R. § 3191.4(a), Standards of Delegation (“The Director shall establish minimum
standards to be used by a State in carrying out activities established in the delegation.”)
Forms “Approved by the Director” Regulations require documents to be submitted on “a form
approved by the Director” (citations to 43 C.F.R.):
43 C.F.R. § 3101.1–1 Lease form. (“A lease shall be issued only on the standard form approved
by the Director.”)



                                                  11
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 13 of 27



43 C.F.R. § 3101.5-1(b) Wildlife refuge lands. (“No offers for oil and gas leases covering
wildlife refuge lands shall be accepted and no leases covering such lands shall be issued except
as provided in § 3100.2 of this title. There shall be no drilling or prospecting under any lease
heretofore or hereafter issued on lands within a wildlife refuge except with the consent and
approval of the Secretary with the concurrence of the Fish and Wildlife Service as to the time,
place and nature of such operations in order to give complete protection to wildlife populations
and wildlife habitat on the areas leased, and all such operations shall be conducted in accordance
with the stipulations of the Bureau on a form approved by the Director.”)
43 C.F.R. § 3104.6 Where filed and number of copies. (“All bonds shall be filed in the proper
BLM office on a current form approved by the Director. A single copy executed by the principal
or, in the case of surety bonds, by both the principal and an acceptable surety is sufficient. A
bond filed on a form not currently in use shall be acceptable, unless such form has been declared
obsolete by the Director prior to the filing of such bond. For purposes of §§ 3104.2 and 3104.3(a)
of this title, bonds or bond riders shall be filed in the Bureau State office having jurisdiction of
the lease or operations covered by the bond or rider. Nationwide bonds may be filed in any
Bureau State office (See § 1821.2–1).”)
43 C.F.R. § 3106.4-1 Transfers of record title and of operating rights (subleases). (“Each
transfer of record title or of an operating right (sublease) shall be filed with the proper BLM
office on a current form approved by the Director or exact reproductions of the front and back of
such form. A transfer filed on a form not currently in use shall be acceptable, unless such form
has been declared obsolete by the Director prior to the filing of the transfer. A separate form for
each transfer, in triplicate, originally executed shall be filed for each lease out of which a transfer
is made. Only 1 originally executed copy of a transferee's request for approval for each transfer
shall be required, including in those instances where several transfers to a transferee have been
submitted at the same time (See also § 3106.4–3). Copies of documents other than the current
form approved by the Director shall not be submitted. However, reference(s) to other documents
containing information affecting the terms of the transfer may be made on the submitted form.”)
43 C.F.R. § 3109.1-5(a) Compensatory royalty agreement or lease. (“The lease or
compensatory royalty agreement shall be on a form approved by the Director.”)
43 C.F.R. § 3110.4(a) Requirements for offer. (“An offer to lease shall be made on a current
form approved by the Director, or on unofficial copies of that form in current use. For
noncompetitive leases processed under § 3108.2–4 of this title, the current lease form shall be
used. Copies shall be exact reproductions on 1 page of both sides of the official approved form,
without additions, omissions, or other changes, or advertising. The original copy of each offer
must be typed or printed plainly in ink, signed in ink and dated by the offeror or an authorized
agent, and must include payment of the first year's rental and the processing fee for
noncompetitive lease applications found in the fee schedule in § 3000.12 of this chapter. The
original and 2 copies of each offer to lease, with each copy showing that the original has been
signed, shall be filed in the proper BLM office. A noncompetitive offer to lease a future interest
applied for under § 3110.9 must include the processing fee for noncompetitive lease applications
found in the fee schedule in § 3000.12 of this chapter. Where remittances for offers are returned

                                                  12
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 14 of 27



for insufficient funds, the offer shall not obtain priority of filing until the date the remittance is
properly made.”)
43 C.F.R. § 3110.7(e) Action on offer. (“Filing an offer on a lease form not currently in use,
unless such lease form has been declared obsolete by the Director prior to the filing shall be
allowed, on the condition that the offeror is bound by the terms and conditions of the lease form
currently in use.”)
43 C.F.R. § 3120.3-2 Filing of a nomination for competitive leasing. (“Nominations filed in
response to a List of Lands Available for Competitive Nominations and on a form approved by
the Director shall: (a) Include the nominator's name and personal or business address. The name
of only one citizen, association or partnership, corporation or municipality shall appear as the
nominator. All communications relating to leasing shall be sent to that name and address, which
shall constitute the nominator's name and address of record: (b) Be completed, signed in ink and
filed in accordance with the instructions printed on the form and the regulations in this subpart.
Execution of the nomination form shall constitute a legally binding offer to lease by the
nominator, including all terms and conditions; (c) Be filed within the filing period and in the
BLM office specified in the List of Lands Available for Competitive Nominations. A nomination
shall be unacceptable and shall be returned with all moneys refunded if it has not been completed
and timely filed in accordance with the instructions on the form or with the other requirements in
this subpart; and (d) Be accompanied by a remittance sufficient to cover the national minimum
acceptable bid, the first year's rental per acre or fraction thereof, and the administrative fee as set
forth in § 3120.5–2(b) of this title for each parcel nominated on the form.”)
43 C.F.R. § 3120.5-3(a) Award of lease. (“A bid shall not be withdrawn and shall constitute a
legally binding commitment to execute the lease bid form and accept a lease, including the
obligation to pay the bonus bid, first year's rental, and administrative fee. Execution by the high
bidder of a competitive lease bid form approved by the Director constitutes certification of
compliance with subpart 3102 of this title, shall constitute a binding lease offer, including all
terms and conditions applicable thereto, and shall be required when payment is made in
accordance with § 3120.5–2(b) of this title. Failure to comply with § 3120.5–2(c) of this title
shall result in rejection of the bid and forfeiture of the monies submitted under § 3120.5–2(b) of
this title.”)
43 C.F.R. § 3132.5-1 Forms. (“Leases shall be issued on forms approved by the Director.”)
43 C.F.R. § 3134.1-1 Form of bond. (“All bonds furnished by a lessee, operating rights owner
(sublessee), or operator shall be on a form approved by the Director.”)
43 C.F.R. § 3135.1-3 Separate filing for transfers. (“A separate instrument of transfer shall be
filed for each lease on a form approved by the Director or an exact reproduction of the front and
back of such form. Any earlier editions of the current form are deemed obsolete and are
unacceptable for filing. When transfers to the same person, association or corporation, involving
more than 1 lease are filed at the same time for approval, 1 request for approval and 1 showing as
to the qualifications of the transferee shall be sufficient.”)


                                                   13
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 15 of 27



43 C.F.R. § 3141.7 Award of lease. (“After determining the highest responsible qualified bidder,
the authorized officer shall send 3 copies of the lease on a form approved by the Director, and
any necessary stipulations, to the successful bidder. The successful bidder shall, not later than the
30th day after receipt of the lease, execute the lease, pay the balance of the bid and the first year's
rental, and file a bond as required in subpart 3104 of this title. Failure to comply with this section
shall result in rejection of the lease.”)
43 C.F.R. § 3151.1 Notice of intent to conduct oil and gas geophysical exploration
operations. (“Parties wishing to conduct oil and gas geophysical exploration outside of the State
of Alaska shall file a Notice of Intent to Conduct Oil and Gas Exploration Operations, referred to
herein as a notice of intent. The notice of intent shall be filed with the District Manager of the
proper BLM office on the form approved by the Director. Within 5 working days of the filing
date, the authorized officer shall process the notice of intent and notify the operator of practices
and procedures to be followed. If the notice of intent cannot be processed within 5 working days
of the filing date, the authorized officer shall promptly notify the operator as to when processing
will be completed, giving the reason for the delay. The operator shall, within 5 working days of
the filing date, or such other time as may be convenient for the operator, participate in a field
inspection if requested by the authorized officer. Signing of the notice of intent by the operator
shall signify agreement to comply with the terms and conditions contained therein and in this
part, and with all practices and procedures specified at any time by the authorized officer.”)


   2. Coal
Regional Leasing Levels
43 C.F.R. § 3420.2(a)(5) Regional leasing levels. (“The regional coal team transmittal to the
Secretary shall be made through the Director, who may provide additional data and
recommendations, but only as separate documentation.”)
Tract Selection and Sale Schedule
43 C.F.R. § 3420.3-4(g) Regional tract ranking, selection, environmental analysis and
scheduling. (“When BLM completes and releases the final regional lease sale environmental
impact statement, the regional coal team will meet and recommend specific tracts for lease sale
and a lease sale schedule. The regional coal team will provide notice in the Federal Register of
the date and location at least 45 days before its meeting. The chairperson shall submit the
recommendations to the Director. Any disagreement as to the recommendation among the team
shall be documented and submitted by the chairperson along with the team recommendation. The
Director shall submit the final regional environmental impact statement to the Secretary for
his/her decision, together with the recommendation of the team and any recommendations the
Director may wish to make.”)
Split-Estate Leasing, Surface Owner Appeals of Unqualified Determination
43 C.F.R. § 3427.2(k) Procedures. (“Any surface owner determined to be unqualified by
decision of the field official of the surface management agency shall have 30 days from the date

                                                  14
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 16 of 27



of receipt of such decision in which he/she may appeal the decision to the appropriate State
Director of the Bureau of Land Management. The surface owner shall have the right to appeal
the State Director's decision to the Director, Bureau of Land Management, within 30 days of
receipt of that decision. Both appeals under this paragraph shall be in writing. As an exception to
the provisions of § 3000.4 of this title, the decision of the Director shall be the final
administrative action of the Department of the Interior.”)
DOI/State Regional Coal Team
43 C.F.R. § 3400.4(a) Federal/state government cooperation. (“In order to implement the
requirements of law for Federal-state cooperation in the management of Federal lands, a
Department-state regional coal team shall be established for each coal production region defined
pursuant to § 3400.5. The team shall consist of a Bureau of Land Management field
representative for each state in the region, who will be the Bureau of Land Management State
Director, or, in his absence, his designated representative; the Governor of each state included in
the region or, in his absence, his designated representative; and a representative appointed by and
responsible to the Director of the Bureau of Land Management. The Director's representative
shall be chairperson of the team. If the region is a multi-state region under the jurisdiction of
only one Bureau of Land Management State Office, each State Director shall designate a Bureau
of Land Management representative for each state.”)
Approval of forms
43 C.F.R. § 3474.1(a) Bonding requirements. (“Before a lease may be issued, one of the
following forms of lease bond shall be furnished: (1) Corporate surety bonds; (2) Cash bond; or
(3) Personal lease bonds secured by negotiable U.S. bonds of a par value equal to the amount of
the required surety bond, together with a power of attorney executed on a form approved by the
Director.”)
43 C.F.R. § 3474.1(b) Bonding requirements. (“The applicant or bidder shall file the lease
bond in the proper office within 30 days of receiving notice. The lease bond shall be furnished on
a form approved by the Director.”)
43 C.F.R. § 3475.1 Lease form. (“Leases shall be issued on a standard form approved by the
Director. The authorized officer may modify those provisions of the standard form which are not
required by statute or regulations and may add such additional stipulations and conditions as
he/she deems appropriate.”)
43 C.F.R. § 3440.1–1(a) Forms. (“Four copies of the application for a license to mine coal for
domestic needs or for a renewal of such a license shall be filed on a form approved by the
Director, or a substantial equivalent of the form, in the Bureau of Land Management State Office
having jurisdiction over the lands involved (43 C.F.R. subpart 1821).”)


   3. Solid Leasables (non-coal)
Approval of forms

                                                15
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 17 of 27



43 C.F.R. § 3581.4–3 Lease form and execution. (“A lease on a form approved by the Director
shall be furnished to the applicant, who shall be allowed 30 days from notice within which to
execute and return the lease to the proper BLM office and to furnish the required bond.43 C.F.R.
3585.4-2”)
43 C.F.R. § 3585.4–2 Terms and conditions. (“Leases shall be issued on a form approved by
the Director and under such terms and conditions as prescribed in the lease form and subpart
3561 of this title. Where deemed necessary by the authorized officer, special lease stipulations
also shall be included for the protection of the surface, its resources and use for recreation.”)
43 C.F.R. § 3590.0-2 Policy (“The regulations in this part are administered under the direction
of the Director, Bureau of Land Management.”)


   4. Mineral Materials
Approval of forms
43 C.F.R. § 3602.45(g) What final steps will BLM take before issuing me a contract?
(“Contract form. BLM will make all sales on BLM standard contract forms approved by the
Director, Bureau of Land Management. We will include as necessary additional provisions and
stipulations in the contract to conform to the provisions of the competitive sale notice and to
address environmental concerns or other site-specific issues.”)


   5. Land Use Planning
43 C.F.R. §1601.0-4(a) Responsibilities. (“National level policy and procedure guidance for
planning shall be provided by the Secretary and the Director.”)
43 C.F.R. §1610.2(b) Public participation. (“The Director shall, early in each fiscal year,
publish a planning schedule advising the public of the status of each plan in process of
preparation or to be started during that fiscal year, the major action on each plan during that
fiscal year and projected new planning starts for the 3 succeeding fiscal years. The notice shall
call for public comments on projected new planning starts so that such comments can be
considered in refining priorities for those years.”)
43 C.F.R. §1610.3-2(e) Consistency Requirements. (“Prior to the approval of a proposed
resource management plan, or amendment to a management framework plan or resource
management plan, the State Director shall submit to the Governor of the State(s) involved, the
proposed plan or amendment and shall identify any known inconsistencies with State or local
plans, policies or programs. The Governor(s) shall have 60 days in which to identify
inconsistencies and provide recommendations in writing to the State Director. If the Governor(s)
does not respond within the 60–day period, the plan or amendment shall be presumed to be
consistent. If the written recommendation(s) of the Governor(s) recommend changes in the
proposed plan or amendment which were not raised during the public participation process on

                                                16
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 18 of 27



that plan or amendment, the State Director shall provide the public with an opportunity to
comment on the recommendation(s). If the State Director does not accept the recommendations
of the Governor(s), the State Director shall notify the Governor(s) and the Governor(s) shall have
30 days in which to submit a written appeal to the Director of the Bureau of Land Management.
The Director shall accept the recommendations of the Governor(s) if he/she determines that they
provide for a reasonable balance between the national interest and the State's interest. The
Director shall communicate to the Governor(s) in writing and publish in the Federal Register the
reasons for his/her determination to accept or reject such Governor's recommendations.”)
43 C.F.R. §1610.5-2 Protest procedures. (“(a) Any person who participated in the planning
process and has an interest which is or may be adversely affected by the approval or amendment
of a resource management plan may protest such approval or amendment. A protest may raise
only those issues which were submitted for the record during the planning process. (1) The
protest shall be in writing and shall be filed with the Director. The protest shall be filed within 30
days of the date the Environmental Protection Agency published the notice of receipt of the final
environmental impact statement containing the plan or amendment in the Federal Register. For
an amendment not requiring the preparation of an environmental impact statement, the protest
shall be filed within 30 days of the publication of the notice of its effective date. (2) The protest
shall contain: (i) The name, mailing address, telephone number and interest of the person filing
the protest; (ii) A statement of the issue or issues being protested; (iii) A statement of the part or
parts of the plan or amendment being protested; (iv) A copy of all documents addressing the
issue or issues that were submitted during the planning process by the protesting party or an
indication of the date the issue or issues were discussed for the record; and (v) A concise
statement explaining why the State Director's decision is believed to be wrong. (3) The Director
shall promptly render a decision on the protest. The decision shall be in writing and shall set
forth the reasons for the decision. The decision shall be sent to the protesting party by certified
mail, return receipt requested. (b) The decision of the Director shall be the final decision of the
Department of the Interior.”)


   6. Mineral Development Impact Relief Loans
43 C.F.R. §1882.2(a) Qualifications. (“Any State receiving payments from the Federal
Government under the provisions of section 35 of the Act or any political subdivision of such a
State that can document to the satisfaction of the Director that it has suffered or will suffer
adverse social and economic impacts as a result of the leasing and development of Federal
mineral deposits under the provisions of the Act shall be considered qualified to receive loans
made under this subpart.”)
43 C.F.R. §1882.2(b) Qualifications. (“A loan to a qualified political subdivision of a State
receiving payment from the Federal Government under the provisions of section 35 of the Act
shall be conditioned upon a showing of proof, satisfactory to the Director, by the political
subdivision that it has legal authority to pledge funds payable to the State under section 35 of the
Act in sufficient amounts to secure the payment of the loan.”)


                                                 17
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 19 of 27



43 C.F.R. §1882.3 Application procedures. (“No later than October 1 of the fiscal year in
which a loan is to be made, the State or its political subdivision shall submit to the Director a
letter signed by the authorized agent requesting a loan. The authorized agent shall furnish proof
of authority to act for the State or political subdivision with the application. Such letter shall
constitute a formal application for a loan under this subpart and shall contain the following: (a)
The name of the State or political subdivision requesting the loan. (b) The amount of the loan
requested. (c) The name, address, and position of the person in the State or political subdivision
who is to serve as contact on all matters concerning the loan. (d) A description and
documentation of the adverse social and economic impacts suffered as a result of the leasing and
development of Federal mineral deposits. (e) An analysis and documentation of the additional
expenses generated as a result of the leasing and development of Federal minerals. (f) Proposed
uses of the funds derived from the loan. (g) Evidence that the loan and repayment provisions are
authorized by State law. (h) The Director may request any additional information from the
applicant that is needed to properly act on the loan application. The applicant shall furnish such
additional information in any form acceptable to the applicant and the Director. No loan shall be
granted unless such additional information is timely received by the Director.”)
43 C.F.R. §1882.5-8 Additional terms and conditions. (“The Director may impose any terms
and conditions that he determines necessary to assure the achievement of the purpose of the
loans made under this subsection.”)


   7. Exchanges
43 C.F.R. §2200.0-4 Responsibilities. (“The Director of the Bureau of Land Management has
the responsibility of carrying out the functions of the Secretary of the Interior under these
regulations.”)


   8. Withdrawals
43 C.F.R. §2310.1(a)(7) Procedures: General. (“The basic steps leading up to the making,
modification or extension of a withdrawal, except emergency withdrawals, are…Transmittal of
the case file to the Director, Bureau of Land Management, for the Director's review and decision
regarding the findings and recommendations of the authorized officer;”)
 43 C.F.R. §2310.1-3(a) Submission of withdrawal petitions. (“Withdrawal petitions shall be
submitted to the Director, Bureau of Land Management, for transmittal to the Secretary.”)
 43 C.F.R. §2310.3-2(f) Development and processing of the case file for submission to the
Secretary. (“Following the discussion process, or in the absence thereof, the authorized officer
shall prepare the findings, keyed specifically to the relevant portions of the case file, and the
recommendations to the Secretary in connection with the application. The authorized officer also
shall prepare, for consideration by the Secretary, a proposed order or notice of denial. In the case
of a national defense withdrawal which can only be made by an Act of Congress, the authorized

                                                 18
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 20 of 27



officer shall prepare, with the cooperation of the applicant, a draft legislative proposal to
implement the applicant's withdrawal request, together with proposed recommendations for
submission by the Secretary to the Congress. The findings and recommendations of the
authorized officer, and the other documents previously specified in this section to be prepared by
the authorized officer shall be made a part of the case file. The case file shall then be sent to the
Director, Bureau of Land Management. At the same time, a copy of the findings and
recommendations of the authorized officer shall be sent to the applicant. (1) If the applicant
objects to the authorized officer's findings and recommendations to the Secretary, the applicant
may, within 30 days of the receipt by the applicant of notification thereof, state its objections in
writing and request the Director to review the authorized officer's findings and
recommendations. The applicant shall be advised of the Director's decision within 30 days of
receipt of the applicant's statement of objections in the Bureau of Land Management's
Washington office. The applicant's statement of objections and the Director's decision shall be
made a part of the case file and thereafter the case file shall be submitted to the Secretary. (2) If
the applicant disagrees with the decision of the Director, Bureau of Land Management, the
applicant may, within 30 days of receipt by the applicant of the Director's decision, submit to the
Secretary a statement of reasons for disagreement. The statement shall be considered by the
Secretary together with the findings and recommendations of the authorized officer, the
applicant's statement of objections, the decision of the Director, the balance of the case file and
such additional information as the Secretary may request.”)


   9. Desert Land Entry
43 C.F.R. §2521.2(a)(1) Petitions and applications. Filing and fees. (“A person who desires to
enter public lands under the desert land laws must file an application together with a petition on
forms approved by the Director, properly executed. However, if the lands described in the
application have been already classified and opened for disposition under the desert land laws,
no petition is required. The documents must be filed in the proper office (see § 1821.2–1 of this
chapter).”)
43 C.F.R. 2521.3(c)(2) Assignment. Showing required of assignees; recognition of
assignments. (“An assignee must file with his deed of assignment, a statement on a form
approved by the Director, showing his qualifications to take the entry assigned to him. He must
show what applications or entries, if any, have been made by him or what entries assigned to him
under the agricultural public land laws, and he must also show his qualifications as a citizen of
the United States; that he is 21 years of age or over; and also that he is a resident citizen of the
State in which the land assigned to him is situated, except in the State of Nevada, where
citizenship of the United States only is required. If the assignee is not a native-born citizen of the
United States, he should also furnish a statement as to his citizenship status in accordance with
subpart 1811 of this chapter. If the assignee is a woman, she should in all cases state whether she
is married, and if so, she must make the showing required by subpart 1811 of this chapter.
Desert-land entries are initiated by the payment of 25 cents per acre, and no assignable right is
acquired by the application prior to such payment. (6 L.D. 541, 33 L.D. 152.) An assignment

                                                 19
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 21 of 27



made on the day of such payment, or soon thereafter, is treated as suggesting fraud, and such
cases will be carefully scrutinized. The provisions of law authorizing the assignment of desert
entries, in whole or in part, furnish no authority to a claimant under said law to make an
executory contract to convey the land after the issuance of patent and thereafter to proceed with
the submission of final proof in furtherance of such contract. (34 L.D. 383.) The sale of land
embraced in an entry at any time before final payment is made must be regarded as an
assignment of the entry, and in such cases the person buying the land must show that he
possesses all the qualifications required of an assignee. (29 L.D. 453.) The assignor of a desert-
land entry may execute the assignment before any officer authorized to take acknowledgements
of deeds. The assignee must furnish a statement on a form approved by the Director as to his
qualifications.”)


   10. Indian Allotments
43 C.F.R. §2531.2(a) Petition and applications. (“Any person desiring to receive an Indian
allotment (other than those seeking allotments in national forests, for which see subpart 2533 of
this part) must file with the authorized officer, an application, together with a petition on forms
approved by the Director, properly executed, together with a certificate from the authorized
officer of the Bureau of Indian Affairs that the person is Indian and eligible for allotment, as
specified in § 2531.1(b). However, if the lands described in the application have been already
classified and opened for disposition under the provisions of this part, no petition is required.
The documents must be filed in accordance with the provisions of § 1821.2 of this chapter. The
petition and the statement attached to the application for certificate must be signed by the
applicant.”)


   11. Color of Title Act
43 C.F.R. §2541.2(a) Procedures. (“Application. (1) An application for a claim of class 1 or of
class 2 must be filed in duplicate on a form approved by the Director. It must be filed in
accordance with the provisions of § 1821.2 of this chapter. (2) Every application must be
accompanied by a filing fee of $10, which will be nonreturnable. (3) The application must be in
typewritten form, or in legible handwriting, and it must be completely executed and signed by
the applicant. (4) Every applicant must furnish information required in the application form
concerning improvements, cultivation, conveyances of title, taxes, and related matters.”)
43 C.F.R. §2541.2(c) Procedures. (“Presentation and verification of factual statements. (1)
Information relating to all record and nonrecord conveyances, or to nonrecord claims of title,
affecting the land shall be itemized on a form approved by the Director. The statements of record
conveyances must be certified by the proper county official or by an abstractor. The applicant
may be called upon to submit documentary or other evidence relating to conveyances or claims.
Abstracts of title or other documents which are so requested will be returned to the applicant. (2)
Applicants for claims of class 2 must itemize all information relating to tax levies and payments

                                                 20
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 22 of 27



on the land on a form approved by the Director which must be certified by the proper county
official or by an abstractor.”)


   12. Alaska Occupancy and Use

43 C.F.R. §2561.1(a) Applications. (“Applications for allotment properly and completely
executed on a form approved by the Director, Bureau of Land Management, must be filed in the
proper office which has jurisdiction over the lands.”)
43 C.F.R. §2561.2(a) Proof of use and occupancy. (“An allotment will not be made until the
lands are surveyed by the Bureau of Land Management, and until the applicant or the authorized
officer of the Bureau of Indian Affairs has made satisfactory proof of substantially continuous
use and occupancy of the land for a period of five years by the applicant. Such proof shall be
made on a form approved by the Director, Bureau of Land Management, and filed in the proper
land office. If made by the applicant, it must be signed by him, but if he is unable to write his
name, his mark or thumb print shall be impressed on the statement and witnessed by two
persons. This proof may be submitted with the application for allotment if the applicant has then
used and occupied the land for five years, or may be made at any time within six years after the
filing of the application when the requirements have been met.”)
43 C.F.R. §2562.1(b) Initiation of claim. (“Form of notice. The notice must be filed on a form
approved by the Director in triplicate if the land is unsurveyed, or in duplicate if surveyed, and
shall contain: (1) The name and address of the claimant, (2) age and citizenship, (3) date of
occupancy, and (4) the description of the land by legal subdivisions, section, township and range,
if surveyed, or, if unsurveyed, by metes and bounds with reference to some natural object or
permanent monument, giving, if desired, the approximate latitude and longitude. The notice must
designate the kind of trade, manufacture, or other productive industry in connection with which
the site is maintained or desired.”)
43 C.F.R. §2564.1 Application for restricted deed. (“A native Indian or Eskimo of Alaska
who occupies and claims a tract of land in a trustee townsite and who desires to obtain a
restricted deed for such tract should file application therefor on a form approved by the Director,
with the townsite trustee.”)
43 C.F.R. §2564.5 Sale of land for which restricted deed was issued. (“When a native
possessing a restricted deed for land in a trustee townsite issued under authority of the Act of
May 25, 1926 (44 Stat. 629; 43 U.S.C. § 733–736), desires to sell the land, he should execute a
deed on a form approved by the Director, prepared for the approval of the Secretary of the
Interior, or his authorized representative, and send it to the townsite trustee in Alaska. The
townsite trustee will forward the deed to the Area Director of the Bureau of Indian Affairs who
will determine whether it should be approved. Where the deed is approved it shall be returned by
the Area Director, Bureau of Indian Affairs, through the townsite trustee to the vendor. In the
event the Area Director determines that the deed shall not be approved, he shall so inform the
native possessing the restricted deed, who shall have a right of appeal from such finding or
decision to the Commissioner of Indian Affairs within sixty days from the date of notification of
such finding or decision. The appeal shall be filed with the Area Director. Should the

                                                21
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 23 of 27



Commissioner uphold the decision of the Area Director, he shall notify the applicant of such
action, informing him of his right of appeal to the Secretary of the Interior.”)


   13. Alaska Native Selections
43 C.F.R. §2650.2(a) Application procedures for land selections. (“Pursuant to sections 14(g)
and 22(b) of the Act, all conveyances issued under the act shall exclude any lawful entries or
entries which have been perfected under, or are being maintained in compliance with, laws
leading to the acquisition of title, but shall include land subject to valid existing rights of a
temporary or limited nature such as those created by leases (including leases issued under section
6(g) of the Alaska Statehood Act), contracts, permits, rights-of-way, or easements.”)

43 C.F.R. §2650.4-7 (a)(9). Public easements. (“After reviewing the identified easements
needs, the Director shall tentatively determine which easements shall be reserved. Tentative
determinations of major waterways shall also be made by the Director and shall apply to rivers,
streams, and lakes. All lakes over 640 acres in size shall be screened to determine if they qualify
as major waterways. Those smaller than 640 acres may be considered on a case-by-case basis.
The Director shall issue a notice of proposed easements which notifies all parties that
participated in the development of the easement needs and information on major waterways as to
the tentative easement reservations and which directs that all comments be sent to the LUPC and
the Director.”)

43 C.F.R. §2650.4-7 (a)(10). Public easements. (“The State and the LUPC shall be afforded 90
days after notice by the Director to make recommendations with respect to the inclusion of
public easements in any conveyance. If the Director does not receive a recommendation from the
LUPC or the State within the time period herein called for, he may proceed with his
determinations.”)

43 C.F.R. §2650.4-7 (a)(11). Public easements. (“Prior to making a determination of public
easements to be reserved, the Director shall review the recommendations of the LUPC,
appropriate Native corporation(s), other Federal agencies, the State, and the public.
Consideration shall be given to recommendations for public easement reservations which are
timely submitted to the Bureau of Land Management and accompanied by written justification.”)

43 C.F.R. §2650.4-7 (a)(12). Public easements. (“The Director, after such review, shall prepare
a decision to convey that includes all necessary easements and other appropriate terms and
conditions relating to conveyance of the land. If the decision prepared by the Director is contrary
to the LUPC's recommendations, he shall notify the LUPC of the variance(s) and shall afford the
LUPC 10 days in which to document the reasons for its disagreement before making his final
decision. The Director shall then issue a Decision to Issue Conveyance (DIC).”)

43 C.F.R. §2650.4-7 (a)(13). Public easements. (“The Director shall terminate a public
easement if it is not used for the purpose for which it was reserved by the date specified in the
conveyance, if any, or by December 18, 2001, whichever occurs first, He may terminate an
easement at any time if he finds that conditions are such that its retention is no longer needed for

                                                 22
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 24 of 27



public use or governmental function. However, the Director shall not terminate an access
easement to isolated tracts of publicly owned land solely because of the absence of proof of
public use. Public easements which have been reserved to guarantee international treaty
obligations shall not be terminated unless the Secretary determines that the reasons for such
easements no longer justify the reservation. No public easement shall be terminated without
proper notice and an opportunity for submission of written comments or for a hearing if a
hearing is deemed to be necessary by either the Director or the Secretary.”)



   14. Tramroads and Logging Roads

43 C.F.R. 2812.5-3 Bonds in connection with existing roads. (“An applicant for permit or a
permittee desiring to use an existing road owned or controlled by the United States, shall prior to
such use post a bond on a form prescribed by the Director. The amount of the bond shall be
determined by the authorized officer but in no event less than five hundred dollars ($500) per
mile or fraction thereof. The bond shall be executed by an approved corporate surety, or the
permittee may deposit an equivalent amount in cash or negotiable securities of the United States
and the bond shall be conditioned upon compliance with subpart 2812 and the terms and
conditions of the permit.”)

43 C.F.R. §2812.6-1(a) Approval. (“Upon the applicant's compliance with the appropriate
provisions of this paragraph and if it is determined that the approval of the application will be in
the public interest, the authorized officer may, in his discretion, issue an appropriate permit, upon
a form prescribed by the Director.”)



   15. Recreation and Public Purposes Act

43 C.F.R. §2912.1-1(b) Terms and conditions of lease. (“Leases shall be issued on a form
approved by the Director, Bureau of Land Management and shall contain terms and conditions
required by law, and public policy, and which the authorized officer considers necessary for the
proper development of the land, for the protection of Federal property, and for the protection of
the public interest.”)


   16. Alaska Fur Farm

43 C.F.R. §2916.2-1(c) Applications. (“Form of lease; rental and royalty; report of annual
operations. (1) Leases will be issued on a form approved by the Director. (2) Prior to the
issuance of a lease and annually thereafter, the lessee shall pay an advance rental of $5 per
annum if the lease embraces 10 acres or less, a rental of $25 per annum if the leased area is more
than 10 acres but not more than 640 acres, and a rental of $50 per annum if the leased area
exceeds 640 acres. (3) Within 60 days after the end of each lease year the lessee shall file with
the land office a report on a form approved by the Director, in duplicate, showing his operations

                                                 23
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 25 of 27



under the lease and his gross receipts thereunder from the sale of live animals and pelts for the
preceding lease year. The lessee shall pay, at the time of filing the report, a royalty of 1 percent
of such gross receipts deducting therefrom the amount of the advance rental payment made for
such preceding lease year.”)



   17. Leases Permits and Easements

43 C.F.R. §2920.1-1(b) Authorized use. (“Permits shall be used to authorize uses of public
lands for not to exceed 3 years that involve either little or no land improvement, construction, or
investment, or investment which can be amortized within the term of the permit. A permit
conveys no possessory interest. The permit is renewable at the discretion of the authorized
officer and may be revoked in accordance with its terms and the provisions of § 2920.9–3 of this
title. Permits shall be issued on a form approved by the Director, Bureau of Land Management,
that has been filed by the applicant with the appropriate Bureau of Land Management office.”)
43 C.F.R. §2920.6(f) Reimbursement of costs. (“The selected applicant shall, before a land use
authorization is issued, submit a payment based on a schedule of rates developed by the Director,
Bureau of Land Management, for monitoring rehabilitation or restoration of the lands upon
expiration of the land use authorization.”)


   18. Permits for Recreation on Public Lands

43 C.F.R. §2932.31(a) How does BLM establish fees for Special Recreation Permits? (“The
BLM Director establishes fees, including minimum annual fees, for Special Recreation Permits
for commercial activities, organized group activities or events, and competitive events.”)

43 C.F.R. §2932.31(b) How does BLM establish fees for Special Recreation Permits? (“The
BLM Director may adjust the fees as necessary to reflect changes in costs and the market, using
the following types of data: (1) The direct and indirect cost to the government; (2) The types of
services or facilities provided; and (3) The comparable recreation fees charged by other Federal
agencies, non-Federal public agencies, and the private sector located within the service area.”)

43 C.F.R. §2932.31(c) How does BLM establish fees for Special Recreation Permits? (“The
BLM Director will publish fees and adjusted fees in the Federal Register.”)



   19. Leases of Pierce Act Grazing

43 C.F.R. §4610.2-1 Form of lease. (“Leases under the Pierce Act should conform in general to
a form approved by the Director. This form is believed adaptable for use in all of the States
within which grazing districts have been established under the Taylor Grazing Act. Leases under



                                                 24
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 26 of 27



the Pierce Act must be executed by the lessor in the manner prescribed by the laws of the State
within which the lands leased are situated.”)


   20. Wild Horses and Burros

43 C.F.R. §4750.3-1 Application for private maintenance of wild horses and burros. (“An
individual applying for a wild horse or burro shall file an application with the Bureau of Land
Management on a form approved by the Director.”)

43 C.F.R. §4750.4-2(c)(1) Adoption fee. (“The BLM Director may reduce or waive the fee
when wild horses or burros are un-adoptable at the base adoption fee.”).
43 C.F.R. §4750.5(a) Application for title to wild horses and burros. (“The adopter shall
apply for title, using a form designated by the Director, upon signing the Private Maintenance
and Care Agreement.”)
43 C.F.R. §4770.4 Arrest. (“The Director of the Bureau of Land Management may authorize an
employee who witnesses a violation of the Act or these regulations to arrest without warrant any
person committing the violation, and to take the person immediately for examination or trial
before an officer or court of competent jurisdiction. Any employee so authorized shall have
power to execute any warrant or other process issued by an officer or court of competent
jurisdiction to enforce the provisions of the Act or these regulations.”)


   21. Forestry
43 C.F.R. §5040.2(a)-(b) What will BLM do before it establishes sustained-yield forest
units? (“Before BLM designates sustained-yield forest units, it will: (a) Hold a public hearing in
the area where it proposes to designate the units. BLM will provide notice, approved by the BLM
Director, to the public of any hearing concerning sustained-yield forest units. This notice must be
published once a week for four consecutive weeks in a newspaper of general circulation in the
county or counties in which the forest units are situated. BLM may also publish the notice in a
trade publication; and (b) Forward the minutes or meeting records to the BLM Director, along
with an appropriate recommendation concerning the establishment of the units.”)
43 C.F.R. §5040.3 How does BLM establish sustained-yield forest units? (“After a public
hearing, BLM will publish a notice in a newspaper of general circulation in the county or
counties affected by the proposed units, stating whether or not the BLM Director has decided to
establish the units. If the BLM Director determines that the units should be established, BLM
will include in its notice information on the geographical description of the sustained-yield forest
units, how the public may review the BLM document that will establish the units, and the date
the units will become effective. BLM will publish the notice before the units are established.”)
43 C.F.R. §5400.0-7(a) Public hearings to determine surplus quantities and species of
unprocessed timber. (“Public hearings will be held when authorized by the Director to seek
advice and counsel as to the specific quantities of grades and species of unprocessed timber

                                                25
      Case 4:20-cv-00062-BMM Document 28-11 Filed 10/05/20 Page 27 of 27



surplus to the needs of domestic users and processors. Such species and quantities thereby
determined to be surplus by the Secretary, may be designated as available for export by the
Secretary.”)
43 C.F.R. §5400.0-7 (d) Public hearings to determine surplus quantities and species of
unprocessed timber. (“The hearing will be conducted by a representative or representatives of
the Department of the Interior and the Department of Agriculture, respectively. At the conclusion
of the hearing, the record thereof together with appropriate recommendations shall be forwarded
to the Director for further action deemed appropriate. The Director shall give the public due
notice as to the quantities and species of unprocessed timber determined to be surplus to the
needs of domestic users and processors.”)
43 C.F.R. §5424.0-6(a) Policy. (“All timber sales shall be made on contract or permit forms
approved by the Director.”)
43 C.F.R. §5511.2-2 Free use of timber for Government purposes. (“Persons contracting with
Government officials to furnish firewood or timber for United States Army posts or for other
authorized Government purposes may procure it from the vacant and unreserved public lands in
Alaska free of charge, provided the contracts do not include any charge for the value of the
firewood or timber. Where it is desired to procure timber for such use, an application for permit
in duplicate on a form approved by the Director must be filed, as in other cases, and a copy of the
contract must be attached to the application.”)
43 C.F.R. §5511.2-3(a) Permits. (“Application for permit. Before timber is cut for free use, an
application for permit in duplicate on a form approved by the Director must be filed in an office
or with an employee of the Bureau of Land Management in Alaska.”)
43 C.F.R. §5511.3-2(a) Permits. (“Application for permit. An application for permit in
duplicate, must be made on a form approved by the Director and filed in any office or with any
employee of the Bureau of Land Management authorized to issue a permit. A free-use permit
may be applied for without formal application for the removal of not more than three Christmas
trees upon oral or written request.”)
43 C.F.R. §5511.3-2 (b)(1) Permits. (“A free-use permit, on a form approved by the Director,
shall incorporate the provisions, if any, governing the selection, removal, and use of timber.
Free-use permits shall not be issued when the applicant owns or controls an adequate supply of
the material to meet his needs. Timber applied for must be for the applicant's own use and may
not be bartered or sold. No timber may be cut or removed until the permit is issued.”)



   22. Cadastral Survey

43 C.F.R. §9185.2-3(a)(3) Unsurveyed islands and omitted lands. (“If the applicant elects to
donate services, such services shall be conducted and performed pursuant to the criteria
established by the Director of the Bureau of Land Management.”)




                                                26
